    Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 1 of 10 PageID #:498




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JAMES E. O’REILLY,                       )
                                         )
             Plaintiff,                  )
                                         )      No. 20 C 2703
       v.                                )
                                         )      Judge John Z. Lee
ALEJANDRO MAYORKAS,                      )
Secretary, Department of                 )
Homeland Security,1                      )
                                         )
             Defendant.                  )

                     MEMORANDUM OPINION AND ORDER

       James O’Reilly was employed by the United States Department of Homeland

Security (“DHS” or “the government”) until his retirement took effect on May 31,

2017. In this action, O’Reilly claims that the government violated his rights under

Title VII and the Age Discrimination in Employment Act (“ADEA”) by constructively

discharging him from his job and by discriminating against him during his

employment on account of his age and national origin. Now before the Court is the

government’s motion to dismiss or, alternatively, for summary judgment, based on

the applicable limitations periods in which O’Reilly had to exhaust his administrative

remedies before filing suit in federal court. For the reasons set forth below, the Court

treats the government’s motion as one for summary judgment and grants it.




1       Alejandro Mayorkas is automatically substituted for Chad Wolf as party defendant
under Federal Rule of Civil Procedure 25(d) as of February 2, 2021. See Alejandro Mayorkas,
U.S. Department of Homeland Security, https://www.dhs.gov/person/alejandro-mayorkas
(last accessed July 27, 2021).
    Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 2 of 10 PageID #:499




                                 I.     Background2

       At all relevant times until his retirement on May 31, 2017, O’Reilly was a

behavior detection officer (“BDO”) with the Transportation Security Administration

(“TSA”), a division of DHS, at O’Hare International Airport, in Chicago, Illinois.

Def.’s L.R. 56.1 Statement of Facts (“DSOF”) ¶ 1, ECF No. 26. O’Reilly’s claims of

discrimination under Title VII and the ADEA in this case revolve around three

complaints that he filed with the TSA and the Equal Employment Opportunity

Commission (“EEOC”) in connection with this employment.

       O’Reilly filed his first administrative complaint on June 28, 2010, alleging that

the TSA had subjected him to a hostile work environment and had failed to promote

him to an expert BDO position due to his age and national origin. Id. ¶ 2; see id., Ex.

A, 3/18/16 EEOC Decision at 2, ECF No. 26-1. The TSA rejected O’Reilly’s complaint

in a decision dated March 8, 2013, but the EEOC reversed on appeal with respect to

his failure-to-promote claims, ordering the TSA to promote him to an expert BDO

position retroactive to January 8, 2009, with back pay. 3/18/16 EEOC Decision at 1–

2, 7–9; see Def.’s L.R. 56.1 Reply Statement of Facts, Ex. 1, Notification of Personnel

Action, ECF No. 31-1 (effectuating the promotion).

       O’Reilly filed his second administrative complaint on November 26, 2016,

alleging that the TSA had again subjected him to a hostile work environment and

had denied two legitimate requests for leaves of absence, in retaliation for his prior

complaint. DSOF ¶ 5; see id., Ex. B, 11/26/16 DHS Individual Compl. of Employment



2      The following facts are undisputed or deemed admitted, unless otherwise noted.
                                            2
   Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 3 of 10 PageID #:500




Discrimination, ECF No. 26-2. The TSA rejected O’Reilly’s second complaint in a

decision dated February 20, 2018, finding that he had failed to prove his claims, which

the EEOC affirmed on appeal in a decision dated June 11, 2019. DSOF ¶¶ 10, 12; see

id., Ex. D, 6/11/19 EEOC Decision at 1, 6, ECF No. 26-4. The EEOC denied O’Reilly’s

request for reconsideration in a decision dated December 10, 2019. DSOF ¶ 13; see

id., Ex. E, 12/10/19 EEOC Decision, ECF No. 26-5.

      Before any decision had been issued on his second administrative complaint,

O’Reilly applied for retirement from the TSA on February 15, 2017, selecting April

30, 2017, as his date of final separation, although he did not actually retire until May

31, 2017. DSOF ¶¶ 6–7; see id., Ex. C, Application for Immediate Retirement at 1,

ECF No. 26-3. A short while after retiring, on July 13, 2017, O’Reilly contacted an

EEOC counselor to complain that his retirement constituted a constructive discharge

in retaliation for his prior administrative complaints. DSOF ¶ 8. O’Reilly made the

same claim in his third administrative complaint, filed on September 5, 2017, which

the TSA rejected in a decision dated March 6, 2018, again finding that O’Reilly had

failed to prove discrimination. Id. ¶¶ 9, 11. The EEOC affirmed this finding on

appeal in a decision dated August 15, 2019. Id. ¶ 14; see id., Ex. F, 8/15/19 EEOC

Decision at 1, 5, ECF No. 26-6.      The EEOC then denied O’Reilly’s request for

reconsideration in a decision dated January 31, 2020. DSOF ¶ 15.            O’Reilly is

presumed to have received the EEOC’s decision denying reconsideration on February

5, 2020. See Pl.’s L.R. 56.1 Statement of Additional Facts (“PSOAF”), Ex. 2, 1/31/20

EEOC Decision at 4, ECF No. 28.


                                           3
   Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 4 of 10 PageID #:501




      O’Reilly filed this action pro se on May 4, 2020, reiterating all of the same

allegations of discrimination raised in his three administrative complaints (including,

perplexingly, the failures to promote). See Compl. ¶¶ 9, 12, ECF No. 1; Am. Compl.

¶¶ 9, 12, ECF No. 13. The government now moves to dismiss or, alternatively, for

summary judgment, on the ground that O’Reilly’s claims are untimely. See Def.’s

Mot. Dismiss or Summ. J., ECF No. 24. Because O’Reilly does not object to treating

the government’s motion as one for summary judgment and because the record is

fully developed as to this issue, the Court treats the motion as one for summary

judgment.

                               II.   Legal Standard

      Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The evidence considered for summary judgment

“must be admissible if offered at trial, except that affidavits, depositions, and other

written forms of testimony can substitute for live testimony.” Malin v. Hospira, Inc.,

762 F.3d 552, 554–55 (7th Cir. 2014). In reviewing a motion for summary judgment,

the Court gives the nonmoving party “the benefit of conflicts in the evidence and

reasonable inferences that could be drawn from it.” Grochocinski v. Mayer Brown

Rowe & Maw, LLP, 719 F.3d 785, 794 (7th Cir. 2013).

      The moving party has the initial burden of demonstrating the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

nonmoving party must then “come forth with specific facts showing that there is a


                                          4
   Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 5 of 10 PageID #:502




genuine issue for trial.” LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d 356, 359

(7th Cir. 2019). To satisfy that ultimate burden, the nonmoving party must “do more

than simply show that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and

instead must “establish some genuine issue for trial such that a reasonable jury could

return a verdict in her favor,” Gordon v. FedEx Freight, Inc., 674 F.3d 769, 772–73

(7th Cir. 2012); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                    III.   Analysis

      The government moves for summary judgment on the ground that O’Reilly’s

employment discrimination claims are untimely under the administrative exhaustion

regime by which they are governed. In O’Reilly’s view, his claims are timely because

he filed this action within ninety days of February 5, 2020, when he received the

EEOC’s final decision with respect to his third administrative complaint.

      Federal employees asserting discrimination claims under Title VII and the

ADEA (among other statues) must exhaust their administrative remedies before

filing a civil suit in federal district court. See Green v. Brennan, 136 S. Ct. 1769, 1775

(2016) (discussing exhaustion under Title VII); Bohac v. West, 85 F.3d 306, 309 (7th

Cir. 1996) (discussing exhaustion under the ADEA). The purpose of the exhaustion

requirement “is both to give the [EEOC] a chance to investigate the charge and decide

whether to sue, and to encourage the complainant and the employer . . . to resolve

their dispute informally.” Doe v. Oberweis Dairy, 456 F.3d 704, 708 (7th Cir. 2006).




                                            5
    Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 6 of 10 PageID #:503




       The EEOC has promulgated a series of regulations to govern the exhaustion

requirement. Green, 136 S. Ct. at 1175. In relevant part, the regulations first require

a federal employee to “initiate contact with a Counselor within 45 days of the matter

alleged to be discriminatory or, in the case of personnel action, within 45 days of the

effective date of the action.” 29 C.F.R. § 1614.105(a)(1); see also id. § 1614.103(a)

(explaining that the regulations apply to claims under Title VII and the ADEA alike).3

       If the EEOC counselor cannot resolve the matter, the employee may file a

complaint with the agency that allegedly discriminated against him or her within

fifteen days, id. § 1614.106(a)–(b), and, if unsuccessful, may appeal the agency’s final

decision to the EEOC, id. § 1614.401(a). Finally, if the employee is dissatisfied with

the EEOC’s resolution, he or she may file an action in federal district court within

ninety days of receiving the EEOC’s final action on the complaint. Id. § 1614.407(c).

Each of the EEOC’s final actions on O’Reilly’s three administrative complaints

advised him of this right to file suit within ninety days. See 1/31/20 EEOC Decision

at 2; 12/10/19 EEOC Decision at 2; 3/18/16 EEOC Decision at 12.

       Here, any discrimination or retaliation claim based on O’Reilly’s first two

administrative complaints is untimely because O’Reilly did not file suit within ninety

days of receiving the EEOC’s final actions on those particular complaints. O’Reilly’s

reliance on the date of the EEOC’s final action on his third complaint is misplaced.



3      Alternatively, an employee may file an action under the ADEA in federal district court
“in the first instance, provided that the EEOC is given at least 30 days’ notice, within 180
days after the occurrence of the questioned matter, of the individual’s intent to file such an
action.” Bohac, 85 F.3d at 309 (citing 29 U.S.C. § 633a(d)). O’Reilly, however, did not select
this path for any of his ADEA claims.
                                              6
   Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 7 of 10 PageID #:504




That complaint raised only a constructive-discharge claim. 8/15/19 EEOC Decision

at 1–2.   And the EEOC specifically noted that O’Reilly’s other claims were the

subjects of his previous complaints. O’Reilly’s opportunity to raise those claims in a

federal court was not resuscitated when the EEOC rejected his third administrative

complaint. See King v. Ford Motor Co., 872 F.3d 833, 839 (7th Cir. 2017); Taylor v.

Nw. Mem’l Hosp., --- F.Supp.3d ----, No. 19 C 5849, 2021 WL 698487, at *2 (N.D. Ill.

Feb. 23, 2021), appeal docketed, No. 21-1503 (7th Cir. Mar. 23, 2021).

      O’Reilly’s constructive-discharge claim is untimely as well, though for different

reasons. The problem here is that O’Reilly did not “initiate contact” with the EEOC

counselor “within 45 days of the matter alleged to be discriminatory.” See 29 C.F.R.

§ 1614.105(a)(1). This forty-five-day limitations period “is construed as a statute of

limitations.” Johnson v. Runyon, 47 F.3d 911, 917 (7th Cir. 1995). And in Green, the

Supreme Court held that this limitations period begins to run for purposes of a

constructive-discharge claim “when the employee gives notice of his resignation, not

on the effective date of that resignation.” 136 S. Ct. at 1782. As applied here, that

means O’Reilly’s forty-five-day clock in which to initiate contact with an EEOC

counselor began to tick on February 21, 2017, when the TSA received his application

for retirement—not on May 31, 2017, the effective date of O’Reilly’s retirement. See

Application for Immediate Retirement at 1.

      O’Reilly does not dispute that he failed to initiate contact with the EEOC

counselor within forty-five days as required by Green. Instead, he posits that the

government waived this defense when the TSA “accepted” his third administrative


                                          7
   Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 8 of 10 PageID #:505




complaint for investigation. Pl.’s Resp. Opp’n Def’s Mot. Dismiss or Summ. J. at 1,

ECF No. 29. It is true that the forty-five-day limitations period, as an affirmative

defense, may be waived under certain circumstances. See Ester v. Principi, 250 F.3d

1068, 1072–73 (7th Cir. 2001). As the Seventh Circuit has recognized, however, it is

a “well-settled rule that agencies do not waive a timeliness defense merely by

accepting and investigating a discrimination complaint.” Id. at 1072 n.1; accord

Horton v. Potter, 369 F.3d 906, 911 (6th Cir. 2004); Belgrave v. Pena, 254 F.3d 384,

387 (2d Cir. 2001); Bowden v. United States, 106 F.3d 433, 438 (D.C. Cir. 1997); Rowe

v. Sullivan, 967 F.2d 186, 191 (5th Cir. 1992); Boyd v. U.S. Postal Serv., 752 F.2d 410,

414 (9th Cir. 1985). Rather, waiver occurs “when an agency decides the merits of a

complaint, without addressing the question of timeliness.” Ester, 250 F.3d at 1072;

accord Horton, 369 F.3d at 911; Bowden, 106 F.3d at 438.

      Even assuming O’Reilly had argued that the government waived a limitations

defense by rejecting his third administrative complaint on the merits without

addressing the question of timeliness (which he did not, thereby engaging in waiver

himself), the Court would reject that argument on the peculiar circumstances at

hand. In Horton, for instance, the Sixth Circuit held that the Postal Service did not

waive such a defense by failing to address it where, “[o]n the face of his request for

counseling, . . . it was not apparent that [the plaintiff] had failed to initiate contact

with the EEOC counselor within the 45-day time period mandated by 29 C.F.R.

§ 1614.105(a)(1).” 369 F.3d at 911. The court pointed out that, in his “EEO Request

for Counseling” form, the plaintiff had “alleged discriminatory acts occurring less


                                           8
   Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 9 of 10 PageID #:506




than two weeks before,” when in fact no such act had occurred in over six months. Id.

at 910–11. Thus, because “[i]t was not until discovery had taken place at the district

court level that the Postal Service became aware . . . that [the plaintiff’s] complaint

was . . . untimely,” the court sensibly held that the agency had not waived this defense

by failing to raise it “at the administrative level.” Id. at 911.

      The same reasoning would apply in this case.              As in Horton, O’Reilly

misrepresented the date of the alleged discriminatory event as May 31, 2017, to the

EEOC counselor. See PSOAF, Ex. B-1, EEO Counselor’s Report No. HS-TSA-01994-

2017 at 1, ECF No. 28. In fact, O’Reilly specifically told the EEOC counselor that he

had been “forced to retire on May 31, 2017.” Id. at 2. And he even suggested that his

forced retirement was attributable in part to an incident that occurred on April 6,

2017. See id. at 2–3. However, O’Reilly did not tell the EEOC counselor that he had

already given notice of his retirement back in February. So, the government did not

become aware that O’Reilly’s third administrative complaint was untimely until he

filed suit in this Court.    Under these circumstances, the Court finds that the

government did not waive an untimeliness defense by failing to raise it at the

administrative level.

      Accordingly, because O’Reilly took more than forty-five days to initiate contact

with an EEOC counselor regarding his third administrative complaint, and the record

discloses “no occasion for equitable tolling,” his constructive-discharge claim is barred

as being untimely. See Lapka v. Chertoff, 517 F.3d 974, 981 (7th Cir. 2008).




                                            9
  Case: 1:20-cv-02703 Document #: 42 Filed: 09/03/21 Page 10 of 10 PageID #:507




                                IV.   Conclusion

      For the reasons set forth above, the government’s motion to dismiss or,

alternatively, for summary judgment is treated as a motion for summary judgment

and granted. Judgment will be entered accordingly in favor of the government. Civil

case terminated.



IT IS SO ORDERED.                     ENTERED: 9/3/21



                                      __________________________________
                                      John Z. Lee
                                      United States District Judge




                                        10
